Exhibit 10.25.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     Shaun McFall (“Executive”) and Stratex Networks, Inc., formerly DMC Stratex
Networks, Inc. (the “Company”), are parties to an Employment Agreement of
May 14, 2002 (the “Agreement”). Executive and the Company now wish to amend the
Agreement, and thus they agree as set forth below. This Amendment shall be
deemed effective as of April 1, 2006.
     1. Wherever the phrase “DMC Stratex Networks, Inc.” appears in the
Agreement, it is hereby deleted and replaced with “Stratex Networks, Inc.”
     2. In Paragraph 1 of the Agreement, Executive’s title (Vice President,
Product Marketing”) is hereby deleted and replaced with the title “Corporate
Vice President, Marketing.”
     3. The following is added to Paragraph 5(c)(ii) of the Agreement:
“provided, however that if you are 60 years of age or older on the date of your
termination without cause, and if you have been employed by the Company for not
less than three years as of the date of your termination without cause, the
Company will pay the premiums necessary to continue your Company group health
insurance coverage under COBRA (or to provide you with comparable health
insurance coverage) until you reach the age of 65 or until you are eligible to
participate in another employer’s group health insurance plan, whichever comes
first;”.
     4. In Paragraph 5(e) of the Agreement, the phrase “(ii to a maximum of
18 months)” is modified to read as follows: “(ii to a maximum of 18 months,
unless you are 60 years of age or older on the date of your
termination/resignation and you have been employed by the Company for not less
than three years as of the date of your termination/resignation, in which case
the last clause of subparagraph 5(c)(ii) shall apply)”.
     5. In Paragraph 11 of the Agreement, the last sentence (”Provided, however
...”) is hereby deleted and replaced with the following sentence: “Any
arbitration conducted under this Paragraph will be pursuant to the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes, a copy of which can be found on the AAA website at
www.adr.org.”

 



--------------------------------------------------------------------------------



 



     Except as modified by this Amendment, the Agreement will remain in full
force and effect.

             
Dated: April                    , 2006
      /s/ Shaun McFall    
 
     
 
Shaun McFall    

                      Dated: April                    , 2006       Stratex
Networks, Inc.    
 
                   
 
          By:   /s/ Charles D. Kissner    
 
          Its:  
 
Chairman and Chief Executive Officer    

 